DELL, Judge.
This appeal arises out of a final summary judgment in an action seeking dissolution of a partnership and an accounting, alleging a breach of contract, alleging fraud and misrepresentation, claiming recovery of wages, and requesting injunctive relief.
The record reveals that genuine issues of material fact exist as to appellant’s claims and as to appellees’ counterclaim. Accordingly, the final summary judgment in favor of appellee is reversed and this case is remanded to the trial court for further proceedings.
REVERSED and REMANDED.
HERSEY, C.J., and ANSTEAD, J., concur.